Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
Claims 14-26 are pending. Claims 1-13 have been canceled. Claims 16, 19-20, and 24-26 have been withdrawn. Claims 14 and 25 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 17-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al. US 2008/0029799 A1 (Ahrens) in view of Chou et al. US 2015/0145103 A1 (Chou) and Berberich et al. US 2007/0274014 A1 (Berberich, cited in IDS filed 10/11/2021).

    PNG
    media_image1.png
    514
    664
    media_image1.png
    Greyscale

In re claim 14, Ahrens discloses (e.g. FIGs. 1, 2a-2m) a semiconductor device comprising: 
a semiconductor substrate 100 having first (top) and second (bottom) main surfaces facing each other, in which a trench 145 is formed on the first (top) main surface; 
a plurality of conductive layers 120b and 130 (including 130a,130b,130c), each of which is either a first conductive layer 130 (130a,130b,130c) or a second conductive layer 120b, the conductive layers 120b,130a,130b,130c being laminated on one another along a side surface 205 of the trench 145 in a direction that is normal to the side surface 205 of the trench 145 (see FIGs. 2a-2j); 
dielectric layers 140b-d arranged between a conductive layer 130a closest to the side surface 205 of the trench 145 among the plurality of conductive layers and the side surface 205 of the trench 145, and between the plurality of corresponding conductive layers 120b,130a,130b,130c; 
a first electrode 160 (FIG. 1) that is arranged outside the trench 145 and electrically connects to the first conductive layer 130 (130a,130b,130c) outside the trench, the first electrode 160 physically contacting the first conductive layer 130 (130a,130b,130c) (electrode 160 physically contact 130 at 130c which is a part of the first conductive layer); and 
a second electrode 150 (FIG. 1) electrically connects to the second conductive layer 120b via the semiconductor substrate 100 (connected through doped substrate region 120a), 
wherein the first conductive layer 130 (130a,130b,130c) is electrically insulated from the semiconductor substrate 100 (insulated by dielectric layers 140), and 
wherein the semiconductor substrate 100 that electrically connects to the second conductive layer 120b inside the trench 145 electrically connects to the second electrode 150 (connects through doped region 120a).
Ahrens discloses (FIG. 1) the first electrode 160 electrically connects to and physically contacting the first conductive layer 130 outside the trench. Ahrens does not explicitly show the first electrode 160 electrically connects to the first conductive layer 130 outside the trench 145 in plan view. 
However, Chou discloses (e.g. FIG. 2) a capacitor device 200 comprising a plurality of conductive layers 124a-e laminated along side surfaces of a substrate trench 116d. Chou further shows an electrode 142d connected to the conductive layer 124e outside of the trench 116d in plan view. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the contact position of the electrode can be arranged outside of the trench in plan view for the purpose of making electrical connection with the conductive layer. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of allow electrical access to the conductive layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Ahrens’ electrode 160 to contact the first conductive layer 130 (130c) at a position outside the trench 145 in plan view according to known methods to yield the predictable result of providing electrical connection to the first conductive layer as taught by Chou. Modified FIG. 2m below depicts the structure taught by the combination of Ahrens and Chou as detailed above. 

    PNG
    media_image2.png
    566
    629
    media_image2.png
    Greyscale

Ahrens discloses both of the capacitor terminal contacts 150 and 160 are provided on the top surface of the substrate 100, wherein the contact 150 is electrically connected to the second conductive layer 120b through a doped portion 120a of the semiconductor substrate 100 (¶ 26). Ahrens does not explicitly disclose an entirety of the semiconductor substrate is conductive and the second electrode 150 is arranged on the second (bottom) main surface of the semiconductor substrate 100.
Berberich teaches (FIGs. 3-4) two embodiments of trench capacitors. In FIG. 3, both of the capacitor contacts 12,14 are provided the front surface of the semiconductor substrate 2, wherein the contact 14 is electrically connected to a doped area 4 of the semiconductor substrate 2. Alternatively, Berberich teaches (FIG. 4) the contacts 32,34 may be provided on opposing surfaces of the semiconductor substrate 22. More specifically, contact 34 is provided on the bottom surface of the semiconductor substrate 22 and electrically connects to the doped area 24 through a bottom portion of the doped substrate 22 that is conductive to provide a resistive path between area 24 and contact 34 (¶ 53-54). The “entirety” of the semiconductor substrate 22 has sufficient conductivity in order to facilitate electrical conduction between contact 34 and area 24. No specific structure is otherwise claimed or disclosed to define “an entirety of the semiconductor substrate is conductive” that would distinguish over a semiconductor substrate as taught by Berberich that contains conductivity level sufficient to provide electrical connection to the bottom contact.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the contact 150 can be modified to be arranged on the bottom surface of the semiconductor substrate for the purpose of allowing electrical connection on the bottom surface of the semiconductor substrate such that the device can be surface mounted. Furthermore, it would be obvious to make the entirety of the semiconductor substrate conductive to allow conductive path to the bottom electrode. A person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of a device having contacts on opposing surfaces of a conductive semiconductor substrate to allow electrical connection via surface mount. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top contact 150 of Ahrens for backside contact 34 of Berberich and to make the entirety of the semiconductor substrate 100 conductive according to known methods to yield the predictable result of providing electrical connection on the bottom surface of the semiconductor substrate as taught by Berberich. FIG. 2m is further modified below depicts the structure taught in combination with Berberich.

    PNG
    media_image3.png
    556
    697
    media_image3.png
    Greyscale


In re claim 15, Ahrens discloses (e.g. FIGs. 1 & 2m) wherein the trench 145 is embedded with a laminated structure of the plurality of conductive layers 120b,130 (130a,130b,130c) and the dielectric layers 140b,140c,140d.

In re claim 17, Ahrens discloses (e.g. FIGs. 2a-2m) wherein the conductive layer 130a closest to the side surface 205 of the trench 145 among the plurality of conductive layers 120b,130a,130b,130c is defined as a first conductive layer 130a, wherein odd number-th conductive layers 130a,130b (first and third deposited conductive layers, respectively) in the plurality of conductive layers electrically connect to one another (through 130c), and wherein even number-th conductive layers 120b (second deposited conductive layer) in the plurality of conductive layers electrically connect to one another (connected through doped substrate layer 120a).

In re claim 18, Ahrens discloses (e.g. FIGs. 2a-2m) wherein the dielectric layers 140b,140c,140d have a structure in which a plurality of dielectric films 140b,140c,140d made of materials different from one another are laminated on one another (¶ 48).

In re claims 21 and 22, Ahrens discloses the semiconductor substrate 100 is a silicon substrate (¶ 27). Ahrens does not explicitly disclose the silicon substrate is a single crystal or polycrystalline.
However, Chou discloses a capacitive formed in a trench of a silicon substrate 102, wherein the substrate 102 can be any of the crystalline state including a crystal or polycyrstalline (¶ 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal or a polycrystalline silicon as Ahrens’s silicon substrate 100 as suitable for manufacturing of the semiconductor device as taught by Chou. The specific type of silicon substrate desired may depends on other device intended to be integrated on the same substrate. For example, when semiconductor device such as transistors are to be formed on the same substrate, using a single crystal silicon substrate would be beneficial for higher electron mobility. Whereas, a polycrystalline silicon substrate may be used when crystal purity is uncritical, in order to allow ease of integration with other device types. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 23, Ahrens discloses (e.g. FIGs. 2a-2m) wherein the dielectric layers 140b,140c,140d include at least either silicon oxide films or silicon nitride films (¶ 21,33,35,41).


Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Applicant argues Ahrens fails to teach the entirety of the semiconductor substrate conductive and combination with Korec would not have resulted in such substrate (Remark, pages 5-6). This is not persuasive. Korec or Berberich as applied above teaches forming a capacitive device including a contact on the bottom surface of the semiconductor substrate. In such structure, the semiconductor substrate is necessarily made conductive in order to allow a conductive path connecting the contact on the bottom surface. The resulting semiconductor substrate that is doped to form conduction path teaches the claimed semiconductor substrate. No specific structure is otherwise claimed or disclosed to define “an entirety of the semiconductor substrate is conductive” that would distinguish over a semiconductor substrate as taught by Berberich that contains conductivity level sufficient to provide electrical connection to the bottom contact. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments with respect to claim(s) 14-15, 17-18, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
More specifically, Applicant argues Ahrens fails to teach forming the second electrode on the second main surface of the semiconductor substrate (Remark, pages 7-8). However, Korec teaches it is obvious to either form both electrodes on the top surface of the semiconductor substrate, or to form the electrodes on opposing surfaces of the semiconductor substrate. Forming the first electrode on the top surface and the second electrode on the opposing bottom surface of the semiconductor substrate has the benefit of reducing the masking step required for additionally patterning contact opening for the second electrode on the top surface. Therefore, the features of the amended claim 14 is obvious in view of Korec as applied above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dyer et al. US 2008/0246069 A1 teaches (FIG. 10) a trench capacitor with alternating conductive layers and dielectric layers, including a conductive layer connected to the substrate. 
Gutsche et al. US 2004/0228067 A1 teaches (FIG. 3) a trench capacitor with alternating conductive layers and dielectric layers, including a conductive layer connected to the substrate. 
Normand et al. US 2020/0107783 A1 teaches (FIG. 3) a capacitor formed in trenches in a substrate and having electrodes on opposite sides of the substrate. 
Lian US 2004/0090734 A1 teaches (FIG. 1) a trench capacitor with alternating conductive layers and dielectric layers, including a conductive layer connected to the substrate.
Bertin et al. US 6,437,385 B1 teaches (FIG. 3) a trench capacitor having contacts formed outside of the trench.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815